UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6964


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARL L. LINYARD, a/k/a Gus, a/k/a Big Kahuna, a/k/a Kahuna,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Patrick Michael Duffy, Senior District Judge. (9:03-cr-00620-PMD-1)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl L. Linyard, Appellant Pro Se. Robert Nicholas Bianchi, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carl L. Linyard appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction under Sentencing Guidelines

Amendments 750 and 759 and his motion to reconsider that denial. * We review these

orders for an abuse of discretion. United States v. Muldrow, 844 F.3d 434, 437 (4th Cir.

2016). Our review of the record reveals no such abuse. As the district court noted,

Linyard has filed previous unsuccessful motions asserting the same grounds.

Accordingly, we affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                                           AFFIRMED




      *
        The nonjurisdictional limit on motions to reconsider rulings on § 3582(c)(2)
motions, United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), is waived in
the absence of a Government motion invoking the limitation, United States v. May, 855
F.3d 271, 274 (4th Cir. 2017), cert. denied, __ U.S.L.W.__, No. 17-142, 2017 WL
3219499 (U.S. Oct. 2, 2017).




                                            2